Judgment of the County Court, Nassau County, rendered December 16, 1965, modified, on the law and the facts and in the exercise of discretion, by providing that the sentences imposed in the judgment are to be served concurrently. As so modified, judgment affirmed. In our opinion, appellant’s sentences herein of 5 to 10 years for burglary in the third degree and 2% to 5 years for grand larceny in the second degree should have been directed to be served concurrently, instead of consecutively. Beldóck, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.